                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WOODLAND PARK PROPERTY                             Case No. 19-cv-00182-HSG
                                         OWNER LLC,
                                   8                                                        SUA SPONTE REMAND ORDER
                                                        Plaintiff,
                                   9
                                                 v.
                                  10
                                         CAMERON NAZERI,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On January 10, 2019, Defendant filed a notice of removal and removed this case from state

                                  14   court. Dkt. No. 1. To date, Defendant has not served Plaintiff with the notice of removal, as

                                  15   required under 28 U.S.C. § 1446. More fundamentally, Defendant does not set forth any basis for

                                  16   the Court’s subject matter jurisdiction over this case, under either 28 U.S.C. § 1331 or § 1332(a).

                                  17   Defendant also failed to appear at the Case Management Conference on April 16, 2019, and has

                                  18   yet to pay the filing fee or submit an adequate application to proceed in forma pauperis.

                                  19          On April 17, 2019, the Court issued an order to show cause why the Court should not

                                  20   remand this action under 28 U.S.C. § 1447(c) for lack of subject matter jurisdiction. Dkt. No. 11.

                                  21   In the order, the Court informed Defendant that failure to respond by May 3, 2019 would result in

                                  22   remand of this action. Id. Defendant did not respond to the Court’s order. Therefore, because this

                                  23   Court lacks subject matter jurisdiction, the Court orders this case REMANDED to the California

                                  24   Superior Court for San Mateo County. The Clerk is directed to remand the case and close the file.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 5/15/2019

                                  27                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  28                                                   United States District Judge
